DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 
Status of the Claims
Claim 18 is pending, presented for examination, and rejected as set forth below.

Response to Arguments
Applicant’s arguments, see page 3 of the response filed 23 December 2021, with respect to the rejection of Claim 18 as lacking written description support under 35 U.S.C. 112(a) have been fully considered and are persuasive.  This rejection of Claim 18 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Freese (U.S. PGPub. 2003/0171407), in view of Castan (U.S. 7,906,145), and Venkatesh (U.S. PGPub. 2010/0330150), as evidenced by Oshlack (U.S. 5,472,712) and Murtaza (Ghulam Murtaza, Ethylcellulose Microparticles: A Review, 69 Drug Res. 11 (2012)).
Applicants Claims are directed to method of treating type II diabetes comprising once or twice a day administering a composition containing a solid composition of metformin having a defined amount of an insoluble polymer extended-release coating suspended in a composition having a defined osmolality and which combines metformin in immediate release form with osmogents, suspending agents, and excipients, which are combined prior to administration to the patient.  The examiner notes that no time from is provided in terms of establishing when the components of the composition are to be combined; their combination at any point in time prior to administration to provide a single composition is therefore within the breadth of the claim as amended.  Applicants Claim recites language describing the manner in which the composition is to behave under certain circumstances.  “A patent applicant is free to recite features of an i.e., by what it does, carries with it a risk.” In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997) (internal citation omitted). ...See Schreiber at 1477-78 (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case.)  Applicants have by this language described their composition not by what the composition itself is, but rather what the composition, under certain circumstances, does.  Referring back to applicants own disclosure, the examiner has determined that the configuration of materials which gives rise to the claimed behavioral parameters is represented by a composition whereby a solution of metformin hydrochloride and HPMC as a binding agent has been applied to inert microcrystalline cellulose cores, which are then coated by a combination of ethylcellulose and dibutyl sebacate as a plasticizer.  These particles are then suspended in a metformin HCl solution containing a variety of thixotropic or suspending agents such as xylitol, celluloses (e.g., AVICEL) and xanthan gum.  See Specification, Example 5.  The examiner has concluded that art which renders obvious this configuration must necessarily possess the behavioral properties applicants claim, because it is well established that "products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Where an otherwise valid case of prima facie obviousness has been established, the burden shifts to applicant to demonstrate that a claimed functional property is applicable to the claim in its broad scope.  See In re Greenfield, 197 USPQ 227, 229 (CCPA 1978) (holding that despite the fact that the rejection was one of obviousness and not anticipation, the burden was nevertheless on applicant to provide factual verification of the alleged functional property).  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a 
Freese describes the treatment of type II diabetes by the administration of a single daily dose of a single composition containing at least a sustained release form of blood glucose lowering drugs.  [0002; 0013; 0015].  Freese indicates that particles of drug coated by ethylcellulose, for example, provide for sustained release of drugs so formulated by permitting diffusion through the ethylcellulose coating, optionally a coating containing a combination of ethylcellulose and a plasticizer such as dibutyl sebacate.  [0031; 0040; 0056-57; 0065].  Metformin hydrochloride is recited as a particular glucose lowering drug for use in such methods, [0050], which may be formulated as a core comprising metformin HCl and hydroxypropylmethylcellulose as a binder.  [0055-57].  Freese indicates that while recommended daily doses of metformin hydrochloride can fall within the range of 1500-2550 mg/day, the skilled artisan is aware that drugs for the control and management of diabetes are not administered by fixed dosages, but rather are adjusted depending on the patient’s response.  [0070].
Castan describes orally deliverable suspensions of active agent designed to remain stable, meaning maintain a defined release profile, during shelf storage.  (Abs.).  (Abs.; Col.3, L.30-34 (“the main difficulty to be overcome is that of avoiding the release of the active principle(s) into the liquid phase during storage.”)).  Castan indicates this is achieved by suspending microparticles of an active agent coated by a coating material including each of the instantly claimed ethyl cellulose in a suspension liquid containing the active agent.  (Col.6, L.54 – Col.10, See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Castan also indicates that the time taken to release 50% of the active principle is typically several hours, but may for example fall anywhere within the range of about 0.5-30 hours.  (Col.1, L.13-16; Col.6, L.4-10).  While this does not specifically address the “More than 85% of metformin after 12 hours” of the instant claims, a person of ordinary skill in the art would reasonably have expected that the release profile of metformin from a metformin-containing modified release composition is a result-effective variables that achieves, for example, the treatment of diabetes.  As such, it would have been routine to optimize the rate of release of metformin from within the total composition suggested by Castan to arrive at the more than 85% of metformin after 12 hours of the instant claims.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  In one form, Castan describes the microcapsules to be suspended in a liquid dosage form as possessing a particle size of particularly preferably between 200-600 microns, a range overlapping and therefore rendering obvious that of the instant claim.  (Col.10, L.6-10).  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Castan indicates that various rheology modifiers such as the hydroxypropyl methyl cellulose applicants describe as an “osmogent” and each of the guar gum and pectin applicants describe as “suspending agents,” as well as any of a variety of additional pharmaceutically 
Venkatesh described alternative embodiments of sustained-release coated drug cores, In particular drug cores coated by a layer of plasticized water-insoluble polymer.  [0064].  Venkatesh indicates that at the time of the instant invention, inert cores comprising microcrystalline cellulose were known to be usefully employed in providing such drug-containing cores when a drug combined with a binder are applied thereto, particularly resulting in particles having sizes of less than 500 microns, or less than about 200 microns.  [0072].  Suitable binders for use in formulating the drug-cores include the hydroxypropylmethylcellulose of the exemplified embodiments and the teachings of Freese and Castan.  [0074].  Suitable water-insoluble polymers used as extended-release core coatings include the water-insoluble ethylcellulose combined with enteric polymers in ratios of, for example 10:1 in amounts of between 1-60% of the cores to which they are applied, resulting in a range of ethylcellulose coating weight concentrations falling within the range of 9-54%, overlapping and therefore rendering obvious the newly added “about 24% to about 50%,” limitation of Claim 20, and the “about 30% to about 50%” of newly added Claim 42.  [0086-89], See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Suitable plasticizers for use with these coatings include dibutyl sebacate which applicants exemplify.  [0093-96].  Metformin is a particularly recited high-dose drug particularly suited for formulating in such a sustained-release core. [0107].
Oshlack (Col.7, L.53 – Col.8, L.43; Col.9, L.14-30), Freese ([0031; 0040; 0057; 0065]), and Murtaza (Pg. 12-13 & 20) establish that ethylcellulose sustained release coatings are See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
At the time of the instant invention, therefore, the skilled artisan was aware of the advantages associated with providing drugs such as metformin in a sustained-release liquid formulation, particularly one where the liquid formulation contained sustained-release agent coated drug particles suspended by use of thixotropic agents such as cellulose derivatives and various gums, and optionally where the composition contained an immediate release portion of 
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of microcrystalline cellulose beads coated by a metformin HCl/HPMC solution which is then overcoated by a release-sustaining coating combining ethylcellulose and dibutyl sebacate, which is then suspended in an aqueous solution of metformin HCl thickened by the inclusion of thixotropic agents cellulose derivatives from within the prior art, to arrive at compositions “yielding no more than one would expect from such an arrangement,” then used these formulations in the treatment of type II diabetes according to the known utility of metformin in achieving such therapy
Concerning any differences between precise amounts or ranges of claimed, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where, as here, the art suggests the desirability or effect which the active agent of the solution described is to provide, each of the active agent amounts contained in the solution claimed is 

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered.
Applicants arguments concerning the absence of a teaching of a metformin concentration of 0.1g/ml are unpersuasive, as Castan, teaching a specific metformin concentration of 0.52g/ml combined with the fact that metformin is taught as the active agent in the formulation described, provides sufficient guidance to the skilled artisan to arrive at the 0.1g/ml concentration through routine optimization.  See Aller, supra.
Applicants’ arguments concerning saturating the solution with metformin as representing teaching guiding the skilled artisan away from the instant invention slightly misrepresents what Castan actually teaches.  Castan actually teaches that the solutions are “at least partially” saturated with the active principle (Col.9, L.52-54) which, in combination with the impermeable coating placed on the modified release microparticles suspended in solution (Col.5, L.30-40), serves to stabilize the solution against active agent leaching during storage.  (Col.6, L.30-45).  Despite applicants insistence to the contrary, this does not require the solutions into which the microparticles are to be suspended be saturated with active.
Applicants’ arguments concerning the drug release profile of the newly amended claims are unpersuasive, as these limitations are rendered obvious by the teachings of Castan, discussed in greater detail above.
Applicants’ arguments concerning the preservation of drug stability are unpersuasive, as this is also the objective of the compositions of each of Castan, Oshlack, Freese, and Murtaza See Castan Col.3, L.30-40; Col.5, L.30-48; Col.5, L.65 – Col.6, L.3; Col.6, L.30-45).  Castan establishes that each of the protective microparticle coating and the dissolved fraction in the immediate release portion of the composition which contributes to the release profile stability of liquid agent formulations.  Oshlack (Col.9, L.23-30), Freese ([0031; 0040; 0057; 0065; 0068]), and Murtaza (Abs., 12-130, as set forth above, establish that ethylcellulose coatings suggested by the art and present in the claimed compositions, as well as osmolality of the compositions, contribute to improving the storage stability of liquid modified release active agent compositions.  See also S. Muschert, et al, Prediction of Drug Release from Ethylcellulose Coated Pellets, 135 J Control. Rel. 71 (2009) (indicating that drug release rates decrease significantly with increases in suspending medium osmolality and increasing coating thickness).
Applicants assertion that Venkatesh does not address the release profile or storage stability issues raised are unpersuasive, as none of these references were particularly relied upon to establish the obviousness of such language, but instead to render obvious the particular configuration of composition elements recited by the instant claims and exemplified by applicants in particular embodiments of the claimed invention disclosed.
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613